Exhibit 99.1 Date:November 13, 2008 Media Contact: Michael Kinney 732-938-1031 mkinney@njresources.com Investor Contact: Dennis Puma 732-938-1229 dpuma@njresources.com NEW JERSEY RESOURCES REPORTS FISCAL 2; RAISES DIVIDEND 10.7 PERCENT; ANNOUNCES FISCAL 2009 GUIDANCE WALL, NJ – New Jersey Resources (NYSE:NJR) today announced a 6.2 percent year-over-year increase in net financial earnings as well as a 10.7 percent increase in its annual dividend rate. The company also announced its net financial earnings guidance for fiscal A reconciliation of net income to net financial earnings for the fourth quarter and fiscal years 2008 and 2007 is provided below. A net financial loss in fourth-quarter earnings is typical due to the seasonal nature of NJR’s businesses. Three Months Ended Twelve Months Ended September 30, September 30, (Thousands) 2008 2007 2008 2007 Net income $ 78,787 $ 2,509 $ 113,910 $ 65,281 Add: Unrealized (gain) loss on derivative instruments, net of taxes (87,313 ) (18,943 ) 3,683 21,302 Realized (gain) loss from derivative instruments related to natural gas inventory, net of taxes (7,878 ) 1,089 (23,778 ) 1,771 Net financial (loss) earnings $ (16,404 ) $ (15,345 ) $ 93,815 $ 88,354 Weighted Average Shares Outstanding Basic 42,044 41,993 41,878 41,855 Diluted 42,369 42,249 42,176 42,113 Basic earnings per share $ 1.87 $ 0.06 $2.72 $1.56 Basic net financial (loss) earnings per share $(0.39 ) $(0.37 ) $2.24 $2.11 Net financial earnings is a financial measure not calculated in accordance with generally accepted accounting principles (GAAP) of the United States as it excludes all unrealized, and certain realized, gains and losses associated with derivative instruments. For further discussion of this financial measure, as well as a reconciliation to the most comparable GAAP measure, please see the explanation below under “Additional Non-GAAP Financial Information.” § Net Financial Earnings Increase 6.2 Percent Fiscal 2008 net financial earnings at NJR increased 6.2 percent to $93.8 million, or $2.24 per share compared with $88.4 million, or $2.11 per share, in fiscal 2007. During the fourth quarter of fiscal 2008, the company’s net financial loss widened to $16.4 million compared with $15.3 million in the same period last year. -more- § 10.7 Percent Dividend Increase Approved NJR also announced that its Board of Directors approved a 10.7 percent increase in the quarterly dividend rate to $.31 per share from $.28 per share. The new quarterly rate is effective with the dividend payable January 2, 2009 to shareowners of record on December 15, 2008. The new annual dividend rate is $1.24 per share. NJR has increased its dividend in each of the past 14 years and has paid quarterly dividends continuously since its inception in 1952. “Including dividends, our shareowners earned an 11.95 percent return on their investment in fiscal 2008,” said Laurence M. Downes, chairman and CEO of NJR. “We are particularly proud of this strong performance during a year that included industry challenges and difficult economic times. It is a further testament to the resiliency and commitment of our employees. ” § Fiscal 2009 Guidance Announced Subject to the risks and uncertainties identified below under “Forward-Looking Statements,” NJR has established its fiscal 2009 net financial earnings guidance in a range of $2.30 to $2.40 per basic share. The company estimates that approximately 30 to 40 percent of net financial earnings will come from NJR Energy Services, the company’s wholesale energy services subsidiary. Other highlights of the fourth quarter include: § Base Rate Case Approved On October 3, New Jersey Natural Gas (NJNG) received approval for an adjustment to its base rates that will increase total annual revenue by $32.5 million. The decision also establishes a rate base of $943.3 million for NJNG with an overall rate of return of 7.76 percent based on a 10.3 percent return on equity with a 51.2 percent common equity ratio. § Construction Progresses at Steckman Ridge Construction is progressing at the Steckman Ridge storage facility in western Pennsylvania. To date, two wells have been drilled and the facility’s pipeline is projected to be finished at the end of 2008. Steckman Ridge is expected to begin contributing to NJR’s net financial earnings in fiscal 2010. § Customer Growth Continues During fiscal 2008, NJNG added 7,175 customers and converted 728 existing customers to natural gas and other services, which is expected to contribute approximately $4 million annually to utility gross margin. NJNG is also preparing to add its first-ever customers in the Whiting section of Manchester Township in Ocean County, NJ following the completion of a new 16-inch main that brought natural gas to the community. § NJR Named a Top 10 Energy Company NJR was recognized as one of the top 10 energy companies in the annual Fortnightly 40, published by Public Utilities Fortnightly magazine. The list ranks the 40 best U.S. investor-owned utilities and other companies active in the electric power and natural gas industries based on their three-year shareowner value. NJR was ranked tenth overall and its three-year average return on equity of 16.68 percent was highlighted. § Clean Energy Initiatives Being Explored NJR has been exploring opportunities to make renewable energy technologies, including investments in efficiency and solar energy. During the fourth quarter, Stan Kosierowski was appointed vice president of clean energy ventures. He will be responsible for identifying and developing new business opportunities focused on clean and renewable energy technologies. Webcast Information NJR will host a live webcast to discuss its financial results today at 2 p.m. ET. A few minutes prior to the webcast, go to www.njliving.com and select “New Jersey Resources” from the top navigation bar. Choose “Investor Relations,” then click just below the microphone under the heading “Latest Webcast” on the Investor Relations home page. -more- Forward-Looking Statements This news release contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. NJR cautions readers that the assumptions forming the basis for forward-looking statements include many factors that are beyond NJR’s ability to control or estimate precisely, such as estimates of future market conditions and the behavior of other market participants. Other factors that could cause actual results to differ materially from the company’s expectations include, but are not limited to, weather, economic conditions and demographic changes in NJNG’s service territory, rate of customer growth, volatility of natural gas commodity prices and its impact on customer usage and NJR Energy Services operations, changes in rating agency requirements and/or credit ratings and their effect on availability and cost of capital to the company, conditions in the credit markets and their potential impact on the company’s access to capital and borrowing costs, increased interest costs resulting from failures in the market for auction rate securities, the impact of the company’s risk management efforts, including commercial and wholesale credit risks, changes in the costs of providing pension and post-employment benefits to current and former employees, the company’s ability to obtain governmental approvals, property rights and/or financing for the construction, development and operation of its non-regulated energy investments, risks associated with the management of the company’s joint ventures and partnerships, the impact of regulation (including the regulation of rates), the outcome of any future base rate cases, fluctuations in energy-related commodity prices, customer conversions, other marketing efforts, actual energy usage patterns of NJNG’s customers, the pace of deregulation of retail gas markets, access to adequate supplies of natural gas, the regulatory and pricing policies of federal and state regulatory agencies, changes due to legislation at the federal and state level, an adequate number of appropriate counterparties, sufficient liquidity in the energy trading market, the disallowance of recovery of environmental-related expenditures, environmental and other litigation and other uncertainties, the effects and impacts of inflation, change in accounting pronouncements issued by the appropriate standard setting bodies and terrorist attacks or threatened attacks on energy facilities or unrelated energy companies. NJR does not, by including this paragraph, assume any obligation to review or revise any particular forward-looking statement referenced herein in light of future events. More detailed information about these factors is set forth under the heading “Risk Factors” in NJR’s filings with the Securities and Exchange Commission (SEC) including its Form 10-K and Forms 10-Q. Non-GAAP Financial Information This press release includes the non-GAAP measures net financial earnings (losses), financial margin and utility gross margin. A reconciliation of these non-GAAP financial measures to the most directly comparable financial measures calculated and reported in accordance with GAAP, can be found below. As an indicator of the company’s operating performance, these measures should not be considered an alternative to, or more meaningful than, operating income as determined in accordance with GAAP. Net financial earnings (losses) and financial margin exclude unrealized gains or losses on derivative instruments related to the company’s unregulated subsidiaries and certain realized gains and losses on derivative instruments related to natural gas that has been placed into storage at NJRES. Volatility associated with the change in value of these financial and physical commodity contracts is reported in the income statement in the current period. In order to manage its business, NJR views its results without the impacts of the unrealized gains and losses, and certain realized gains and losses, caused by changes in value of these financial instruments and physical commodity contracts prior to the completion of the planned transaction because it shows changes in value currently as opposed to when the planned transaction ultimately is settled. NJNG’s utility gross margin represents the results of revenues less natural gas costs, sales and other taxes and regulatory rider expenses, which are key components of the company’s operations that move in relation to each other. Management uses these non-GAAP financial measures as supplemental measures to other GAAP results to provide a more complete understanding of the company’s performance. Management believes these non-GAAP measures are more reflective of the company’s business model, provide transparency to investors and enable period-to-period comparability of financial performance. A reconciliation of all non-GAAP financial measures to the most directly comparable financial measures calculated and reported in accordance with GAAP, can be found below. For a full discussion of NJR’s non-GAAP financial measures, please see NJR’s Form 10-K, Item 7. About New Jersey Resources New Jersey Resources, a Fortune 1000 company, provides natural gas and clean energy services to customers in New Jersey and in states from the Gulf Coast to New England, and Canada. With over $3 billion in annual revenues, NJR safely and reliably delivers natural gas through more than 6,500 miles of main to nearly half a million customers; develops and manages a diverse portfolio of more than 740,000 dth/d of transportation capacity and nearly 27 Bcf of storage capacity; and provides appliance installation and service to approximately 150,000 homes and businesses. NJR has also made significant investments in the midstream asset sector through equity partnerships, including Steckman Ridge and Iroquois. Through Conserve to Preserve®, NJR is providing customers solutions to meet their energy needs in an environmentally responsible way. For more information about NJR, visit www.njliving.com. -more- Reconciliation of Non-GAAP Performance Measures NEW JERSEY RESOURCES The following table is a computation of financial margin at NJR: Three Months Ended Twelve Months Ended September 30, September 30, (Thousands) 2008 2007 2008 2007 Operating revenues $827,088 $593,103 $ 3,816,210 $ 3,021,765 Less:Gas purchases 626,396 521,677 3,322,644 2,621,575 Add: Unrealized (gain) loss on derivative instruments (142,076 ) (32,049 ) 6,324 35,156 Net realized (gain) loss from derivative instruments related to natural gas inventory (13,193 ) 1,745 (39,250 ) 2,903 Financial margin $ 45,423 $ 41,122 $ 460,640 $ 438,249 A reconciliation ofOperating income at NJR, the closest GAAP financial measure,to the financial marginis as follows: Three Months Ended Twelve Months Ended September 30, September 30, (Thousands) 2008 2007 2008 2007 Operating income $132,271 $ 9,601 $201,450 $127,250 Add: Operation and maintenance expense 47,413 41,979 148,384 136,601 Regulatory rider expenses 3,787 3,778 39,666 37,605 Depreciation and amortization 9,864 9,267 38,464 36,235 Other taxes 7,357 6,801 65,602 62,499 Subtotal – Gross margin $200,692 $71,426 $493,566 $400,190 Add: Unrealized (gain) loss on derivative instruments (142,076 ) (32,049 ) 6,324 35,156 Net realized (gain) loss from derivative instruments related to natural gas inventory (13,193 ) 1,745 (39,250 ) 2,903 Financial margin $45,423 $41,122 $460,640 $438,249 A reconciliation of Net income at NJR to net financial earnings, is as follows: Three Months Ended Twelve Months Ended September 30, September 30, (Thousands) 2008 2007 2008 2007 Net income $ 78,787 $ 2,509 $113,910 $65,281 Add: Unrealized (gain) loss on derivative instruments, net of taxes (87,313 ) (18,943 ) 3,683 21,302 Realized (gain) loss from derivative instruments related to natural gas inventory, net of taxes (7,878 ) 1,089 (23,778 ) 1,771 Net financial (loss) earnings $(16,404 ) $(15,345 ) $ 93,815 $88,354 WEIGHTED AVERAGE SHARES OUTSTANDING BASIC 42,044 41,993 41,878 41,855 DILUTED 42,369 42,249 42,176 42,113 Net financial (loss) earnings per share $(0.39 ) $(0.37 ) $2.24 $2.11 Page 4 NJR ENERGY SERVICES The following table is a computation of financial margin at NJRES: Three Months Ended Twelve Months Ended September 30, September 30, (Thousands) 2008 2007 2008 2007 Operating revenues $ 704,982 $ 454,124 $ 2,714,733 $ 1,994,682 Gas purchases 526,504 423,199 2,569,555 1,934,374 Add: Unrealized (gain) loss on derivative instruments (167,596 ) (36,420 ) (1,839 ) 27,988 Net realized (gain) loss from derivative instruments related to natural gas inventory (13,193 ) 1,745 (39,250 ) 2,903 Financial margin $ (2,311 ) $ (3,750 ) $ 104,089 $ 91,199 A reconciliation ofOperating income at NJRES, the closest GAAP financial measurement,to the financial marginis as follows: Three Months Ended Twelve Months Ended September 30, September 30, (Thousands) 2008 2007 2008 2007 Operating income $ 165,146 $ 25,326 $ 116,454 $ 40,913 Add: Operation and maintenance expense 12,707 5,401 27,384 18,521 Depreciation and amortization 50 53 206 214 Other taxes 575 145 1,134 660 Subtotal – Gross margin 178,478 30,925 145,178 60,308 Add: Unrealized (gain) loss on derivative instruments (167,596 ) (36,420 ) (1,839 ) 27,988 Net realized (gain) loss from derivative instruments related to natural gas inventory (13,193 ) 1,745 (39,250 ) 2,903 Financial margin $ (2,311 ) $ (3,750 ) $ 104,089 $ 91,199 A reconciliation of NJRES Net income to net financial earnings, is as follows: Three Months Ended Twelve Months Ended September 30, September 30, (Thousands) 2008 2007 2008 2007 Net income $ 100,251 $ 14,493 $ 71,908 $ 21,298 Add: Unrealized (gain) loss on derivative instruments, net of taxes (102,349 ) (21,518 ) (1,127 ) 17,079 Realized (gain) loss from derivative instruments related to natural gas inventory, net of taxes (7,878 ) 1,089 (23,778 ) 1,771 Net financial (loss) earnings $ (9,976 ) $ (5,936 ) $ 47,003 $ 40,148 RETAIL AND OTHER A reconciliation of Retail and Other Net income to net financial earnings, is as follows: Three Months Ended Twelve Months Ended September 30, September 30, (Thousands) 2008 2007 2008 2007 Net (loss) $ (12,956 ) $ (728 ) $ (477 ) $ (497 ) Add: Unrealized loss on derivative instruments, net of taxes 15,036 2,575 4,810 4,223 Net financial earnings $ 2,080 $ 1,847 $ 4,333 $ 3,726 Page 5 NEW JERSEY RESOURCES CONSOLIDATED STATEMENTS OF INCOME Three Months Ended Twelve Months Ended September 30, September 30, (Thousands, except per share data) 2008 2007 2008 2007 OPERATING REVENUES $ 827,088 $593,103 $3,816,210 $ 3,021,765 OPERATING EXPENSES Gas purchases 626,396 521,677 3,322,644 2,621,575 Operation and maintenance 47,413 41,979 148,384 136,601 Regulatory rider expenses 3,787 3,778 39,666 37,605 Depreciation and amortization 9,864 9,267 38,464 36,235 Energy and other taxes 7,357 6,801 65,602 62,499 Total operating expenses 694,817 583,502 3,614,760 2,894,515 OPERATING (LOSS) INCOME 132,271 9,601 201,450 127,250 Other income 1,063 1,062 4,368 4,294 Interest charges, net 6,127 7,260 25,811 27,613 INCOME BEFORE INCOME TAXES 127,207 3,403 180,007 103,931 Income tax provision 48,860 1,254 68,085 40,312 Equity in earnings, net of tax 440 360 1,988 1,662 NET INCOME $ 78,787 $ 2,509 $ 113,910 $ 65,281 EARNINGS PER COMMON SHARE BASIC $1.87 $0.06 $2.72 $1.56 DILUTED $1.86 $0.06 $2.70 $1.55 DIVIDENDS PER COMMON SHARE $0.28 $0.25 $1.11 $1.01 AVERAGE SHARES OUTSTANDING BASIC 42,044 41,993 41,878 41,855 DILUTED 42,369 42,249 42,176 42,113 Page 6 NEW JERSEY RESOURCES Three Months Ended Twelve Months Ended September 30, September 30, (Thousands, except per share data) 2008 2007 2008 2007 Operating Revenues New Jersey Natural Gas $ 138,135 $ 134,390 $ 1,078,824 $ 1,005,588 NJR Energy Services 704,982 454,124 2,714,733 1,994,682 Retail and Other (15,984 ) 4,659 22,850 21,776 Sub-total 827,133 593,173 3,816,407 3,022,046 Intercompany Eliminations (45 ) (70 ) (197 ) (281 ) Total $ 827,088 $ 593,103 $ 3,816,210 $ 3,021,765 Operating (Loss) Income New Jersey Natural Gas $ (10,229 ) $ (14,486 ) $ 88,136 $ 88,528 NJR Energy Services 165,146 25,326 116,454 40,913 Retail and Other (22,806 ) (1,239 ) (3,300 ) (2,191 ) Sub-total 132,111 9,601 201,290 127,250 Intercompany Eliminations 160 - 160 - Total $ 132,271 $ 9,601 $ 201,450 $ 127,250 Net (Loss) Income New Jersey Natural Gas $ (8,508 ) $ (11,256 ) $ 42,479 $ 44,480 NJR Energy Services 100,251 14,493 71,908 21,298 Retail and Other (12,956 ) (728 ) (477 ) (497 ) Total $ 78,787 $ 2,509 $ 113,910 $ 65,281 Net Financial (Loss) Income New Jersey Natural Gas $ (8,508 ) $ (11,256 ) $ 42,479 $ 44,480 NJR Energy Services (9,976 ) (5,936 ) 47,003 40,148 Retail and Other 2,080 1,847 4,333 3,726 Total $ (16,404 ) $ (15,345 ) $ 93,815 $ 88,354 Throughput (Bcf) NJNG, Core Customers 6.8 7.7 65.1 66.3 NJNG, Off System/Capacity Management 7.7 9.7 34.5 36.5 NJRES Fuel Mgmt. and Wholesale Sales 76.5 67.7 292.5 260.1 Total 91.0 85.1 392.1 362.9 Common Stock Data Yield at September 30 3.1 % 3.1 % 3.1 % 3.1 % Market Price High $ 41.13 $ 35.13 $ 41.13 $ 37.63 Low $ 31.68 $ 30.33 $ 29.22 $ 30.33 Close at September 30 $ 35.89 $ 33.06 $ 35.89 $ 33.06 Shares Out. at September 30 42,058 41,612 42,058 41,612 Market Cap. at September 30 $ 1,509,462 $ 1,375,676 $ 1,509,462 $ 1,375,676 Page 7 NEW JERSEY NATURAL GAS Three Months Ended Twelve Months Ended (Unaudited) September 30, September 30, (Thousands, except customer & weather data) 2008 2007 2008 2007 Utility Gross Margin Operating revenues $ 138,135 $ 134,390 $ 1,078,824 $ 1,005,588 Less: Gas purchases 100,053 98,478 753,249 687,201 Energy and other taxes 5,402 5,277 58,539 56,475 Regulatory rider expense 3,787 3,778 39,666 37,605 Total Utility Gross Margin $ 28,893 $ 26,857 $ 227,370 $ 224,307 Utility Gross Margin and Operating Income Residential & Commercial $ 21,665 $ 20,928 $ 199,810 $ 197,547 Firm Transportation 4,284 4,057 19,722 17,963 Total Firm Margin 25,949 24,985 219,532 215,510 Interruptible 124 173 482 672 Total System Margin 26,073 25,158 220,014 216,182 Off System/Capacity Management/FRM 2,820 1,699 7,656 8,125 BPU Settlement - - (300 ) - TOTAL UTILITY GROSS MARGIN 28,893 26,857 227,370 224,307 Operation and maintenance expense 28,618 31,343 98,035 97,006 Depreciation and amortization 9,670 9,122 37,723 35,648 Other taxes not reflected in gross margin 834 878 3,476 3,125 OPERATING (LOSS) INCOME $ (10,229 ) $ (14,486 ) $ 88,136 $ 88,528 Throughput (Bcf) Residential & Commercial 3.7 3.8 49.8 51.2 Firm Transportation 0.9 0.8 8.9 8.6 Total Firm Throughput 4.6 4.6 58.7 59.8 Interruptible 2.2 3.1 6.4 6.5 Total System Throughput 6.8 7.7 65.1 66.3 Off System/Capacity Management 7.7 9.7 34.5 36.5 TOTALTHROUGHPUT 14.5 17.4 99.6 102.8 Customers Residential & Commercial 466,657 464,085 466,657 464,085 Firm Transportation 16,830 14,104 16,830 14,104 Total Firm Customers 483,487 478,189 483,487 478,189 Interruptible 46 45 46 45 Total System Customers 483,533 478,234 483,533 478,234 Off System/Capacity Management 27 26 27 26 TOTAL CUSTOMERS 483,560 478,260 483,560 478,260 Degree Days Actual 21 30 4,399 4,481 Normal 42 42 4,817 4,745 Percent of Normal 50.0 % 71.4 % 91.3 % 94.4 % Page 8 NJR ENERGY SERVICES Three Months Ended Twelve Months Ended (Unaudited) September 30, September 30, (Thousands, except customer) 2008 2007 2008 2007 Operating Revenues $ 704,982 $ 454,124 $ 2,714,733 $ 1,994,682 Gas Purchases 526,504 423,199 2,569,555 1,934,374 Gross Margin 178,478 30,925 145,178 60,308 Operation and maintenance expense 12,707 5,401 27,384 18,521 Depreciation and amortization 50 53 206 214 Energy and other taxes 575 145 1,134 660 Operating Income $ 165,146 $ 25,326 $ 116,454 $ 40,913 Net Income $ 100,251 $ 14,493 $ 71,908 $ 21,298 Gas Sold and Managed (Bcf) 76.5 67.7 292.5 260.1 RETAIL AND OTHER Operating Revenues $(15,984 ) $ 4,659 $22,850 $21,495 Operating (Loss) Income $(22,806 ) $(1,239 ) $(3,300 ) $(2,191 ) Net (Loss) Income $(12,956 ) $ (728 ) $ (477 ) $ (497 ) Total Customers at September 30 149,268 149,765 149,268 149,765 Page
